Citation Nr: 1002041	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to 
October 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 rating decision in which the RO, inter 
alia, denied service connection for a low back disability.  
The Veteran filed a notice of disagreement (NOD) in March 
2005, and the RO issued a statement of the case (SOC) in 
December 2005.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in January 
2006.

In December 2007, the appellant testified during a hearing 
before RO personnel at the RO; a transcript of the hearing is 
of record.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred or 
aggravated in service.  38 C.F.R. § 3.303(d) (2009).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. 
§ 3.310 (2009).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

The Veteran contends that his low back disability is related, 
at least in part, to his service-connected right knee 
disability.  During the December 2007 RO hearing, he said 
that his back disability was exacerbated by an unnatural gait 
caused by his right knee disability and that he was told this 
by a VA physician at the VA clinic in Fort Monmouth, New 
Jersey.  He acknowledged that he injured his back during a 
work-related incident in his civilian life, but said that 
this injury occurred because he favored his right knee (i.e., 
he was unable to "lift with his knees").  Private medical 
records show that he injured his back in September 2000 after 
trying to lift a desk.  

The Board points out that the Veteran also had treatment for 
a low back strain during service.  His service treatment 
records note that he had muscle spasms and low back pain in 
1972 and 1973.  A November 1972 X-ray revealed "a striking 
absence of the normal lumbar curve", mild degenerative 
changes at the L5-S1 facet joints, and widening of the left 
sacroiliac joint, which may have indicated synovitis.  At 
that time, he was given a limited duty profile and it was 
suggested that he be cross-trained so that he could change 
jobs from a jet engine mechanic to another career.  He was 
treated for a low back strain again in 1983.  An August 1983 
X-ray revealed no abnormalities.  An orthopedic consultation 
noted that the Veteran's low back pain was probably due to 
poor body mechanics and posture.  

As mentioned, private medical records show that the Veteran 
injured his back at work in September 2000.  An April 2001 
magnetic resonance imaging (MRI) revealed extreme spinal 
stenosis created by a large disc herniation at the L4-5 level 
and a diffuse bulge created mild stenosis at the L5-S1 level.  
In an April 2001 letter, Dr. Lospinuso opined that the 
Veteran had underlying degenerative disc disease (DDD) in 
addition to the disc herniation at the L4-5 level.  He 
further opined that the Veteran had a preexisting condition, 
which was exacerbated as a direct result of the work injury.  
Later records reflect that the Veteran underwent a lumbar 
laminectomy and discectomy at the L3-4 level in June 2001, 
and a revision of the lumbar laminectomy at the L4-5 level 
with posterior spinal fusion in May 2002.

The report of a December 2004 VA examination reflects that 
the Veteran was diagnosed with intervertebral disc syndrome 
(IVDS) (i.e., DDD).  The examiner opined that there was no 
evidence that the Veteran's back injury was related to his 
knee injury that occurred 30 years ago.  The examiner further 
opined that in the absence of any evidence of chronic 
degenerative problems and spondylosis, one would be hard 
pressed to postulate that the back disability was secondary 
to the right knee disability.  

The Board points out that the VA examiner made no reference 
to the X-ray in service that showed degenerative changes of 
the facet joints at the L5-S1 level, the service treatment 
records that showed complaints of chronic lumbar strain, or 
Dr. Luspinuso's opinion that indicated the Veteran had a 
preexisting back disability prior to the September 2000 work 
injury.  The VA examiner failed to provide an opinion as to 
whether any aspect of the Veteran's back disability had its 
onset during, or was otherwise directly related to, service.  
Moreover, records from the Social Security Administration 
(SSA) were received after the VA examiner's review of the 
claims file.  For these reasons, the Board finds that the 
December 2004 VA examiner's medical opinion is inadequate to 
make a determination in this appeal.  

Given the in-service complaints and findings, intercurrent 
back injury and post-service findings, and inadequacy of the 
December 2004 VA examiner's medical opinion, the Board finds 
that further examination and medical opinion is needed to 
resolve the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Hence, 
the RO should arrange for the Veteran to undergo a VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  

Prior to arranging for the Veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding service treatment records, 
workers compensation records, and VA treatment records.  

The March 2005 rating decision notes that the Veteran's 
discharge examination was negative for any complaints of back 
problems; however, there is no report of a discharge or 
retirement examination in the claims file.  Hence, on remand, 
the RO should obtain a copy of the discharge examination and 
associate it with the claims file.

In November 2005, in response to a request by the RO, the 
Veteran provided an authorization form (VA Form 21-4142) so 
that VA could obtain his VA workers' compensation records, 
but no attempt was ever made to obtain these records.  
Although some of these records appear to have been provided 
by the Veteran and associated with the claims file (to 
include a November 2004 order approving a settlement 
agreement), it is unclear whether all the workers' 
compensation records have been obtained.  Hence, on remand, 
the RO should undertake appropriate action to obtain copies 
of any determinations associated with the Veteran's award of 
workers' compensation, as well as copies of all medical 
records underlying those determinations.  See 38 C.F.R. § 
3.159(c)(1).

The claims file also includes VA outpatient treatment records 
from the Fort Monmouth VA clinic dated through August 2004.  
During the December 2007 RO hearing, the Veteran said that he 
continued to receive treatment at this VA facility and that a 
VA physician had related his back disability to his service-
connected right knee disability.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain any records of treatment for the Veteran's 
back disability from the Fort Monmouth VA clinic since August 
2004, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain a copy of the 
Veteran's discharge examination (as 
referenced in the March 2005 rating 
decision).  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should undertake appropriate 
action to obtain a copy of any 
determinations associated with the 
appellant's award of workers' compensation 
benefits, as well as copies of all medical 
records underlying those determinations.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) with respect 
to requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should also obtain from the 
Fort Monmouth VA clinic all records of 
evaluation and/or treatment for the 
Veteran's low back disability since August 
2004.  The RO must follow the procedures 
set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
history and assertions.  All tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail.

The physician should clearly identify all 
current low back disabilities.  Then, with 
respect to each diagnosed low back 
disability, the physician should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 percent 
or greater probability) that such 
disability (a) had its onset in service 
(or is otherwise medically related to 
service); or (b) was caused, or (c) is 
aggravated by the Veteran's service 
connected right knee disability.  If 
aggravation of the nonservice-connected 
low back disability by the service-
connected right knee disability is found, 
the examiner should attempt to quantify 
the degree of additional disability 
resulting from the aggravation.

In rendering the requested opinion, the 
examiner should consider and discuss the 
Veteran's complaints of low back pain 
during service, the November 1972 X-ray 
showing the above-noted abnormalities and 
the August 1983 X-ray showing no 
abnormalities, the September 2000 
intercurrent low back injury during 
civilian life, and Dr. Lospinuso's April 
2001 opinion that the Veteran had a 
preexisting low back disability prior to 
the September 2000 injury.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them an appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


